| /VICTORY, Judge,
concurring in part, dissenting in part.
Although I agree with most of what is said in the majority opinion, the record reflects that the trial court failed to impose a sentence for each of the defendant’s convictions. In my view, we are required to remand the case to the trial court to impose a separate sentence for each conviction. See State v. Craig Jones, 25,753 (La.App. 2d Cir. 03/30/94); State v. Fairley, 597 So.2d 1081 (La.App. 2d Cir.1992); and, State v. Volentine, 565 So.2d 511 (La.App. 2d Cir.1990).